Citation Nr: 0417255	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  99-11 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
intervertebral disc syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel








INTRODUCTION

The veteran served on active duty from December 1971 to 
September 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Des Moines, Iowa.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The RO 
issued a VCAA letter to the veteran in December 2003 and 
informed him generally of his rights under the VCAA.  The RO 
stated that a medical examination would be provided if it was 
determined to be necessary; however, the RO did not make a 
determination as to whether it was necessary and did not 
reference the veteran's failure to attend the VA examination 
scheduled in May 2003.  The RO should inform the veteran of 
his rights under the VCAA, including a general advisement 
that he should submit any evidence in support of his claim 
which he has in his possession, and VA's duty to assist him 
in obtaining any evidence he is unable to obtain on his own.  

The RO should confirm that the evidence of record contains 
current VA and private medical treatment records regarding 
the veteran's back disorder.  The veteran is advised that he 
has an obligation to cooperate fully with VA's efforts to 
obtain the medical records.  38 C.F.R. § 3.159(c)(1)(i), (ii) 
(2003).  

Moreover, the Board notes that the veteran's disability is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (formerly 
Diagnostic Code 5293).  Amendments to the criteria for rating 
the spine became effective on September 26, 2003, during the 
pendency of the veteran's appeal and after the veteran's 
April 1999 VA examination.  See 62 Fed. Reg. 51443 (2003).  
The veteran should be afforded another VA medical examination 
to assess the current severity of his intervertebral disc 
syndrome, addressing the new criteria.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The RO should confirm that the 
evidence of record contains all of the 
veteran's current VA and private 
treatment records regarding the 
veteran's back disorder from all 
medical providers.  

3.  The RO should provide the veteran 
with a VA spine examination to address 
the current severity of his back 
disorder.  The examiner should be 
provided with the veteran's claims file 
and must review the entire claims file in 
conjunction with the examination.  With 
regard to the veteran's back disorder, 
the examiner should perform any 
radiological studies of the spine deemed 
necessary.  The examination of the spine 
should include range of motion studies, 
commentary as to the presence and extent 
of any painful motion or functional loss 
due to pain, specific information as to 
the frequency and duration of 
incapacitating episodes in the past 12 
months, and a description of all 
neurologic manifestations (e.g., 
radiating pain into an extremity).  The 
examiner should also specifically state 
if ankylosis and muscle spasm are 
present.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.

4.  The RO should readjudicate the 
veteran's claim of entitlement to a 
rating in excess of 40 percent for 
intervertebral disc syndrome.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



